DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-3, 5, 7, 9, 10, 17, 19, 26-30 and 34 in the reply filed on 3/30/21 is acknowledged.
	Elected species: HCl/water mixture. It is noted that the claims elected in response to the species election requirement are not all belonging to the HCl-water separation (for example, claims 7 and 30). If applicant considers claims 7 and 30 as belonging to HCl-water separation, it is suggested that applicant explain how it would work; otherwise it is suggested that applicant withdraw these claims.
Drawings
	Fig. 8 appears to have top and bottom of column B reversed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 5, 7, 9, 10, 17, 19, 26-30 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Example 1, concentrating HCl from HCl-water mixture (page 50,) is also unclear with respect to the membrane structure and arrangement.
For the purpose of examination, ‘the at least two … membranes’ is considered as a membrane cartridge having plural membranes physically arranged in parallel.
Claims 5 vs. 7 and 29 vs. 30: these are conflicting and indefinite. Claims are directed at several species, but only one of the two scenarios (claim 5 or 7) would work for each species, not both. 
Claim 16: three fluid components is not linked by process steps about what happens to the third component.
Additionally, all claims are also indefinite for the reasons stated in the 112(a) rejections below.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Scope of Enablement:
Claims 1-3, 5, 7, 9, 10, 17, 19, 26-30 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for ethanol/water mixture, does not reasonably provide enablement for others, for example, HCl/water. Rejection of HCl is <10% in the disclosure, whereas that for propanol and nitric acid are not given. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims, without undue experimentation.
For nitric acid and propanol, it will require undue experimentation for one to design and use the process because applicant discloses no data and no detail.
As the examiner understands, a simple explanation of the rejection: if membrane rejects HCl at 10%, its concentration will be about 10% less in the permeate than in the feed, whereas in the concentrate, its concentration will depend on the material balance. 

On the other hand, considering concentrate as the second mixture (as in claim 5): Problems in this scenario are confounded.  With rejection of HCl at 10%, permeate will have 10% less of HCl than that of the feed, whereas the change on the concentrate side will depend on the amount of permeate flowing through the membrane. This is explained by a simple example:
Feed flow 100, at 20% HCl. Rejection is 10%. Assume permeate flow is 10% of feed.
HCl in permeate = 18%. HCl flow in permeate = 10*.0.18 = 1.8
HCl flow in concentrate = 20-1.8 = 19.2.
Concentration of HCl in concentrate = 18.2/19 = 20.2% -> this is below the azeotrope (which is 20.24%).
This example worked out with feed concentration 0.24% below the azeotrope wouldn’t make the azeotrope separation possible. Therefore, at concentration of the feed between >0.2 -10% below that of the azeotrope, concentrate will be well below the azeotrope concentration. The situation will be worse if HCl rejection less than 10%. Therefore, one of skill in the art must go through undue experimentation to figure out how to make the claimed invention work for the range claimed.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3 recites what the membrane experiences – osmotic pressure between 100 and 1000 psi, because it is not recited as something that is controlling the process, or being adjusted for the process, as a process step. This does not further limit the process of claim 1.  
Claim 26 recites that the azeotrope has the same components as in the first fluid mixture. Isn’t that what claim 1 recites?  How can the azeotrope have different components? 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-3, 5, 7, 9, 10, 17, 19, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gravelle et al THE JOURNAL OF CHEMICAL PHYSICS 145, 124708 (2016).
	Claim 1 recites feeding a fluid mixture thjrough a graphene oxide-containing membrane, the feed mixture being about 0.1 – about 10% below an azeotropic concentration of first component to obtain second fluid mixture at above an azeotrpic concentration of the first component.
Gravelle teaches a method of separating ethanol-water solution using graphene oxide membranes (both single and multi-layer – see the figures). Figures 3C and 3E show separation factor (flux ratio: see equation 6) of ethanol/water as greater than an order of magnitude (>10).
	As considered in the 112(b) rejection, “at least two … membranes” is given no particular patentable weight, since the parallel arrangement in spiral or tubular membranes only indicate providing enough membrane area for sufficient processing capacity. 
	Regarding the separation of an azeotrope, an azeotrope is a constant boiling mixture, which pertains to distillation, and which is difficult to separate by distillation. Azeotropes are well-known and Gravelle teaches about azeotropes and the use of membrane for azeotropic separation. However, this is not an issue with differential membrane permeation separation, and ethanol-water mixture at any concentration ranges can be separated as shown by Gravelle. And, it would have been obvious to one of ordinary skill that with a separation factor of about 10, a feed containing methanol at 
	The choice of concentration ranges for the azeotrope separation would also have been an obvious design choice for one of ordinary skill, knowing that such separation is possible with a membrane.  For ethanol-water separation, the feed would be below azeotropic concentration to obtain almost dehydrated ethanol in the membrane product stream (for evidence, see rejections 2 and 3 below.)
	Claim 3 only recites the natural osmotic pressure of the solution. Claims 5 and 7 only recites which component passes through the membrane, and in the ethanol-water case, it would be ethanol. For other solutions, like HCl-water, the component that preferentially passes through the membrane and the separation factor are inherent material properties of the graphene oxide membrane. MPEP 2112:  A REJECTION UNDER 35 U.S.C. 102 AND 103 CAN BE MADE WHEN THE PRIOR ART PRODUCT SEEMS TO BE IDENTICAL EXCEPT THAT THE PRIOR ART IS SILENT AS TO AN INHERENT CHARACTERISTIC. In the instant case while Gravelle is silent on the separation of HCl-water, such would be inherent for the membrane of Gravelle. Actual design of a process for such separation would simply follow that for ethanol-water, and would have been within the capability of one of ordinary skill in the art.
	Claims 9 and 10: graphene oxide membrane in Gravelle includes multi-layer membrane as claimed. While Gravelle is silent on how the payers are linked in the multilayer graphene, the examiner submits that they are like what applicant describes in 
	Regarding claim 16, applicant has no further disclosure on the third component in the mixture; and whatever that may be, the process involved in the separation would have been inherently the same.
	Claim 17: at the least the ethanol/water separation is taught by Gravelle. Others follow inherently – material property of the graphene membrane.
	Claim 19: rejection of HCl is an inherent material property of the graphene oxide membrane. Also, claim 19 is not workable for the requirement of claim 1.
	Claim 26: fluid components are the same for azeotrope and the first fluid mixture – ethanol-water in Gravelle.

Claims 1-3, 5, 7, 9, 10, 17, 19, 26, 27, 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Matsukata et al (US 2016/0107694) and Gravelle et al THE JOURNAL OF CHEMICAL PHYSICS 145, 124708 (2016).
For claims 1-3, 5, 7, 9, 10, 17, 19, 26, see rejection 1 above, with respect to Gravelle
At the outset, the examiner submits that use of a membrane separation step to break an azeotrope is well-known in the art. The examiner has produced at least two different references to that fact, in rejections 2 and 3, plus additional references in an 892.
Matsukata (fig. 1 is copied herein) teaches separating azeotropes using membranes combined with distillation as in the claims, wherein the top of the distillation 
    PNG
    media_image1.png
    566
    853
    media_image1.png
    Greyscale

	Regarding the concentration ranges (as in claims 1 and 2) and other factors, see fig. 2 and teaching under [0047]-[0058] wherein Matsukata teaches how to optimize the concentrations and the membrane parameters.
Matsukata does not teach using graphene oxide membrane, but as taught by Gravelle, using graphene oxide membrane in Matsukata would have been obvious because of the better efficiency and water rejection by such membrane.
. 

Claims 1-3, 5, 7, 9, 10, 17, 19, 26, 27-29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hickey (US 2016/0107964) in view of Gravelle et al THE JOURNAL OF CHEMICAL PHYSICS 145, 124708 (2016).

    PNG
    media_image2.png
    821
    1096
    media_image2.png
    Greyscale

For claims 1-3, 5, 7, 9, 10, 17, 19, 26, see rejection 1 above, with respect to Gravelle.
Hickey teaches a combined distillation and membrane separation process for azeotropes, wherein the membrane permeate is recycled back to the distillation column as in claim 29 – see Hickey fig. 1. Concentration of recycled permeate is less than that 
Regarding the concentration ranges (as in claims 1 and 2) and other factors, Hickey teaches the feed to the membrane separation assembly at line 118 [0037] is an azeotrope containing composition [0036].
Alternately, for claims 27-29 and 34, Gravelle teaches the membrane separation as shown in rejection 1, but does not teach using distillation to bring up the feed concentration to the level slightly below that of the azeotrope. However, it would have been obvious for one of ordinary skill in the art to use the well-known combination of distillation with the teaching of graphene oxide membrane separation as in Gravelle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777